Citation Nr: 1220711	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO. 04-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for cervical spondylosis than the 10 percent assigned effective from July 1, 2002 through July 29, 2003, and than the 20 percent assigned beginning July 30, 2003. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1981 to June 2002.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, assigning a 10 percent initial evaluation for cervical spondylosis. By a March 2012 rating action the Appeals Management Center (AMC) assigned a higher evaluation of 20 percent for that cervical spondylosis, effective from the December 16, 2011, date of the most recent VA examination for compensation purposes. 

The Board remanded the claim in June 2007, and again in September 2010. The case now returns to the Board for further review. 


FINDINGS OF FACT

1. For the rating interval from July 1, 2002, through July 29, 2003, the Veteran's cervical spondylosis has been manifested by disability equivalent to slight limitation of motion of the cervical spine, without additional compensable disability resulting from intervertebral disk syndrome or attributable radicular pathology. 

2. For the rating interval beginning July 30, 2003, the Veteran's cervical spondylosis has been manifested by disability equivalent to moderate limitation of motion of the cervical spine, without additional compensable disability resulting from intervertebral disk syndrome or attributable radicular pathology, beyond the radicular pathology established from December 16, 2011, for which the Veteran is separately rated. 

3. For the rating interval from September 26, 2003, the Veteran's cervical spondylosis has been manifested by disability equivalent to limitation of flexion to greater than 15 degrees but less than 30 degrees, including such considerations as pain on undertaking motion, fatigue, weakness, and/or incoordination, without incapacitating episodes.


CONCLUSIONS OF LAW

1. For the rating interval from July 1, 2002, through July 29, 2003, the criteria for a disability rating above the 10 percent assigned have not been met for the service-connected cervical spondylosis. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2003) and 5235-5243 (2011).

2. For the rating interval beginning July 30, 2003, the criteria for a disability rating above the 20 percent assigned have not been met for the service-connected cervical spondylosis. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic Code 5290 (2003) and 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2011). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection. Judicial precedent holds that, once service connection is granted, the claim has been substantiated, additional notice is not required, and any defect in previous notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA. 

Where VCAA notice is required, in the general case this notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was afforded a VCAA notice letter in December 2002 prior to the RO's initial adjudication in March 2003 of the underlying claim for service connection for cervical spondylosis. Subsequent VCAA notice was afforded the Veteran by the RO and the Appeals Management Center (AMC) in letters sent in January 2004, June 2007, and May 2010. These notices were followed RO or AMC readjudications of the appealed claim, including most recently by the March 2012 AMC rating decision assigning a 20 percent rating for cervical spondylosis, and by the associated supplemental statement of the case (SSOC) also in March 2012. The VCAA notice letters informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA letters also provided the Veteran with general notice of the evidence required to satisfy the claim for a higher initial evaluation for cervical spondylosis. This is sufficient notice in a claim for higher rating because the type of VCAA notice required to address rating claims is general notice of ratings for disabilities, not specific notice of all potentially applicable rating criteria. Dingess. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO and AMC also informed the Veteran, including in the appealed rating action, subsequent rating actions, and by a statement of the case (SOC) and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

Although the Board recognizes that a disability such as the Veteran's cervical spondylosis may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. 

The Veteran's authorized representative, in an Appellate Brief Presentation dated in April 2012, emphasized the Veteran's commendable efforts in military service of his country, as well as his contention of entitlement to additional relief in the form of increased benefits for his cervical spondylosis. The Board for its part duly acknowledges the Veteran's honorable service and thanks him for his service. The Board has also extended great effort to carefully review the record and extend to the Veteran every measure of benefit to which he is entitled for the claimed disability the subject of this appeal. 38 C.F.R. § 19.4 (2011). 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded VA examinations in February 2003 and December 2011 to address his cervical spondylosis. These examinations were appropriately followed by review of the claim by the RO or AMC, including most recently, as already noted, in March 2012. These examinations, taken together with records of VA, private, and service treatment, statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records over the course of the initial rating period, and sufficiently addressed the criteria for rating cervical spondylosis to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.

Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition"). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting higher disability ratings than that assigned herein for the initial rating period the subject of the Board's adjudication. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence of greater severity of disability which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in June 2007 and September 2010 have been substantially fulfilled with regard to the initial rating claim adjudicated herein. This included affording the Veteran further notice and assistance in furtherance of his claim, seeking additional clinical records not yet obtained, affording the Veteran an additional VA examination, and readjudicating the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the higher initial rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for a higher initial rating for cervical spondylosis - that of evidence of greater disability - was in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Claim for Higher Initial Ratings for Cervical Spondylosis 

The Veteran contends that he is entitled to higher initial evaluations than the 10 percent assigned effective from July 1, 2002, through July 29, 2003, and than the 20 percent assigned effective from July 30, 2003. 

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14. It is, however, possible for a Veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code. The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection. Fenderson v. West, 12 Vet. App 119 (1999). 

Normal range of motion of the cervical spine is to 45 degrees forward flexion, to 45 degrees extension, to 45 degrees each right and left lateral flexion, and to 80 degrees each right and left rotation. 38 C.F.R. § 4.71a , Plate V (2011). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

During the pendency of this claim, the regulatory criteria for intervertebral disc syndrome were changed effective September 23, 2002, and VA's rating criteria for disorders of the spine were amended again effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).

Where there is a change in regulatory criteria for rating disabilities, the regulation as it existed prior to the change is applicable to the Veteran's claim for the period prior to the effective date of the rating change, and the revised regulation is applicable from the effective date of the rating change forward. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). A change in criteria alone provides no basis for a reduction, without improvement in symptoms. 38 U.S.C.A. § 1155. 

Under the criteria in effect prior to September 26, 2003, limitation of motion of the cervical spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe. 3 8 C.F.R. § 4.71a, Diagnostic Code 5290 (2003). 

Under the criteria in effect prior to September 26, 2003, ankylosis of the cervical spine warrants a 30 percent evaluation if it is at a favorable angle, or a 40 percent evaluation if it is at an unfavorable angle. 38 C.F.R. § 4.71a, Diagnostic Code 5287 (2003). Ankylosis is not indicated over any interval in this case, and hence provisions for ratings based on ankylosis are not for application. 

Prior to September 23, 2002, intervertebral disk syndrome warranted a 60 percent evaluation for pronounced disorder, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disk, and little intermittent relief. A 40 percent rating was warranted for severe intervertebral disk syndrome with recurrent attacks and intermittent relief. A 20 percent evaluation was warranted for moderate intervertebral disk syndrome with recurrent attacks. A 10 percent evaluation was warranted for mild intervertebral disk syndrome. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

A precedent opinion of VA Office of General Counsel held that DC 5293 involves loss of range of motion because the nerve defects and resulting pain associated with the injury to the sciatic nerve may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae. VAOPGCPREC 36-97 (1997), 63 Fed. Reg. 31,262 (1998).

The regulations for intervertebral disc syndrome under Diagnostic Code 5293 that became effective on September 23, 2002, contained notes addressing the definition of incapacitating episodes and addressing rating procedure when intervertebral disc syndrome is present in more than one spinal segment. These notes were omitted when the criteria for intervertebral disc syndrome were reclassified as Diagnostic Code 5243, effective on September 26, 2003. This omission was apparently inadvertent and was corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004). The correction was made effective from September 26, 2003. 

Effective September 26, 2003, the criteria for evaluating disabilities of the spine were revised with reclassification of the diagnostic codes. These reclassified diagnostic codes include 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome). Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined. 

The September 2003 regulation amendments provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury. In pertinent part, for the cervical spine, a 10 percent evaluation is warranted with forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spam, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of vertebral body height. A 20 percent evaluation is warranted for limitation of flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or for combined range of motion of the cervical spine of not greater than 170 degrees, or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reverse lordosis, or abnormal spinal contour. A 30 percent evaluation is warranted for forward flexion of the cervical spine limited to 15 degrees or less. 

Under revised Diagnostic Code 5293 and new Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 

The formula for intervertebral disc syndrome based on incapacitating episodes was unchanged from that revised effective September 23, 2002, with certain few exceptions, most notably in the way these interrelate with the rest of the back ratings and ratings for impairments in lower extremity functioning. Under this most recent revision of applicable rating criteria, intervertebral disk syndrome may be rated based on either the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DCs 5235-5243, instruction following Note 6. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least six weeks during the previous 12 months warrant a 60 percent disability rating. Incapacitating episodes of intervertebral disk syndrome having a total duration of at least four weeks but less than six weeks during the previous 12 months warrant a 40 percent disability rating. 38 C.F.R. § 4.71a, DC 5243. 

While examination December 16, 2011, has reflected radiculopathic symptoms affecting the left upper extremity, this has been separately rated effective from December 16, 2011. Hence, to the extent the Veteran's cervical spine disorder is manifested by such symptoms, the rating for the Veteran's cervical spine disorder may reflect such symptoms prior to December 16, 2011, but not subsequent to that date because a separate rating has been assigned. Additionally, the Veteran's left shoulder disability is also separately service connected, and radiculopathic symptoms attributable to the left shoulder and rated as such may not also be evaluated as part of cervical pathology. Such duplicate rating, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14. 

While the Board notes the presence of additional treatment records not explicitly addressed within this decision, the Board does not find it necessary to so document every record of treatment. Rather, the records documented herein, taken together with findings upon examination, are adequately reflective of the status of the Veteran's cervical spondylosis for the instant adjudication, with no additional records not so reported reflecting compensable pathology associated with cervical spondylosis which is not reflected in the records herein documented and which is not reflected in the ratings assigned for cervical spondylosis including by this decision. 

A January 2002 in-service neurosurgical consultation record documents the Veteran's difficulties with neck pain, with a noted prior evaluation in December 2001 reflecting cervical pain reportedly having resulted from activities operating high-speed boats. In December 2001 the Veteran declined cervical fusion intervention, and in January 2002 he reported improvement following his reassignment to more sedentary duties. The prior symptoms had included numbness and tingling in both feet, intermittent tingling in the left distal forearm and hand, and severe localized pain in the neck. A cervical MRI was reviewed showing good cervical alignment with slight reversal of lordic curvature downward from C3-C4, mild degenerative disk changes, and multi-level foraminal narrowing though with the spinal cord normal. 

The Veteran was afforded an initial VA examination addressing his joints in February 2003. The Veteran then again provided an account of etiology of his cervical spine disability related to riding high-speed boats in the Navy, with excessive pounding of the boats on the water and in-service diagnosis of spondylosis from C1 through C6. At the examination the Veteran reported that he only felt discomfort in the neck with cold weather or when staring downward. 

The February 2003 examiner found the cervical spine to be without tenderness and without limitation of motion in any direction. The examiner assessed cervical spondylosis with no flare-ups but with noted occasional, minimal discomfort with cold weather. The examiner also noted that while the Veteran had migraines in the past this condition had resolved, and the examiner did not associate migraines with the Veteran's cervical spondylosis.

February 2003 VA x-rays of the cervical spine showed no compression fractures or subluxations, though with loss of normal lordosis. Disc spaces were normal, and facet joints and posterior elements were preserved. At C5 there was calcification of the nuchal ligament. Muscle spasm was also noted. 

Thus, based on both objective findings and the Veteran's self-report at the February 2003 VA examination, the Veteran's cervical spondylosis was not then shown to be manifested by more than slight limitation of motion of the cervical spine, even when considering the noted pain associated with cold weather or looking down, with objectively measured range of motion found to be without limitation and the Veteran not reporting significant impairment even with cold weather. Thus, under the prior diagnostic code for limitation of motion of the cervical spine then applicable, more than the 10 percent evaluation assigned would not be warranted, and no additional or higher disability rating would be warranted based on intervertebral disc syndrome (with no incapacitating episodes indicated). 38 C.F.R. §§ 4.71a, Diagnostic Codes 5290, 5293. 

Private sports medicine treatment records in July and August of 2003 reflect that the Veteran was first seen on July 30, 2003. He then complained of cervical pain and radicular symptoms of numbness or tingling extending down the right arm. Range of motion of the cervical spine was then measured: flexion to 45 degrees, extension to 5 degrees, right side bending to 5 degrees, left side bending to 15 degrees, right side rotation to 55 degrees and left side rotation to 45 degrees. The Veteran complained of pain and increased symptoms with extension and left side bending. Strength was found to be intact at 5/5 throughout in the upper extremities, with grip strength on the right slightly reduced compared to the left at 100 pounds versus 115 pounds. The examiner diagnosed cervical degenerative disk disease and right radicular symptoms. The initial treatment was for initiation of physical therapy, with the Veteran scheduled to have two visits per week for four weeks. The Veteran reportedly performed physical therapy exercises well, without complaints or difficulty. In a little over two weeks the Veteran was able to extend his head/neck, and radicular symptoms were minimized. Therapy goals were assessed to be achieved. He then discontinued therapy, electing to continue the exercise regime at home. An issued traction machine was noted to reduce his radicular symptoms of numbness or tingling down the right arm. 

The acute radicular symptoms reflected beginning July 30, 2003, precipitating the private physical therapy treatment, did not rise to a level of significant radicular disability warranting a separate evaluation based on impairing right upper extremity pathology, but did result in increased limitation of motion of the cervical spine and decreased functional use including due to localized pain and radicular pain that raised the level of disability from slight to moderate under the prior code, based on both reduced range of motion particularly in extension and bilateral side bending, and pain with some movement. 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003). Even though the physical therapy notably helped resolve the symptomatic cervical pain, range of motion was not then explicitly found to be fully restored or the pain fully resolved. Accordingly, the Board finds that the evidence preponderates in favor of a higher, 20 percent disability rating for the Veteran's cervical spondylosis effective from July 30, 2003, when the Veteran first sought private treatment for increased disability, based on disability including based on DeLuca factors of pain and pain on motion, equivalent to moderate limitation of motion of the cervical spine. Id. A still higher disability rating is not indicated from that dated because severe limitation of motion was not then shown even when considering DeLuca factors including pain and pain on motion, or decreased functioning associated with weakened movement, excess fatigability, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003). Intervertebral disc syndrome warranting a higher or separate disability rating under the prior code is not indicated based on these treatment records, with incapacitating episodes or severe attacks of disk pathology or equivalent pathology not shown. 38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Thus, the Board finds that the RO's assignment of a higher disability rating of 20 percent effective from July 30, 2003, was appropriate and not deficient, with the preponderance of the evidence against assignment of a still higher evaluation from that date or assignment of a 20 percent or higher evaluation prior to that date, with the preponderance of the evidence against either of these possibilities. 

A December 2003 VA treatment record reflects the Veteran's complaint of neck pain and left shoulder pain, with pain reportedly reduced by reduction of activity. The treating clinician noted reduced range of motion of the left neck and shoulder, though without providing further details. Aleve or Motrin were prescribed to be used as needed. 

X-rays of the cervical spine were obtained in January 2004, without changes identified from prior x-ray findings in February 2003.

Further VA treatment records in 2004 and thereafter reflect persistence of neck pain. An orthopedic consultation in October 2004 addressing the left shoulder status post clavicle resection noted that the should pain was principally localized to the left coracoid process, which the orthopedist treated with localized injection.
Upon a November 2004 VA treatment for multiple conditions, the Veteran complained of ongoing neck and left shoulder pain since 1998, with pain in the shoulder upon arm range of motion at the shoulder. The Veteran was noted to have had the shoulder resected with one centimeter of bone removed from the clavicle, with ongoing shoulder difficulties including pain worse at night when sleeping. 
Upon a December 2006 VA treatment the Veteran was seen for complaints including shoulder pain with numbness in the left hand and fingers. The Veteran reported having these symptoms since 2002. 

These December 2003 through December 2006 VA treatment records do not reflect greater disability associated with the Veteran's cervical spondylosis than that equated with a 20 percent evaluation under either the old or new rating criteria. Left should disability and some associated symptomatology is medically associated with his left shoulder region pathology rather than cervical radiculopathy. Cervical radicular pathology into either upper extremity is not shown by the evidence to be significantly additionally disabling, so as to warrant a higher or additional disability rating than that assigned for the cervical spondylosis, with the spondylosis rating itself in part based on associated pain pathology to include some radiating pain, pursuant to DeLuca. Under the prior code, the preponderance of the evidence is against more than moderate disability including due to reduced cervical range of motion and localized and radicular neuropathy. Neither the Veteran nor the objective evidence reflects that the Veteran had more than mild intervertebral disk syndrome prior to July 30, 2003, or more than moderate intervertebral disc syndrome from that date, with a disability rating thus not warranting more than the 10 percent assigned for his cervical spondylosis based on either limitation of motion or intervertebral disc syndrome during either period. Rather, the record reflects that to the extent the Veteran's cervical spondylosis may be characterized as intervertebral disc syndrome based on the stenosis present, the symptomatology was substantially localized, with radiculopathy not shown to impair functioning of the upper extremities to a disabling degree, and associated pain substantially reflected in the recognized limitation of motion of the cervical spine including based on DeLuca factors inclusive of pain and pain on motion. 

Upon a February 2007 VA treatment addressing left knee disability, the Veteran reported being able to walk more than one-quarter mile but less than one mile, and being able to stand for 15 to 30 minutes. This record does not reflect any additional limitation in ambulation associated with cervical spondylosis. 

Upon a December 2011 VA spine examination for compensation purposes, the Veteran complained of numbness in the left shoulder with overhead work, and numbness in fingers 3 to 5 of the left hand radiating to the elbow. Specific to the neck, he complained of pain radiating to the left shoulder, stiffness, and popping and clicking with movement. He reported that these symptoms were chronic but worsened with weather changes, hyper-extending the neck, and driving or flying over two hours. He also complained of intermittent headaches occurring after prolonged use of a computer, with headaches beginning in the left side or left neck. The Veteran reported that for treatment of his cervical symptoms he currently used Tylenol, and that he did not use of nerve blocks. The Veteran asserted that he had flare-ups two to three times weekly, with baseline pain of 5out of 10 intensity, and pain during flare-ups of 8 out of 10 intensity. He reported that baseline pain consisted of pressure and tightness, and flare-ups were a sharp, stabbing pain, with flare-ups lasting from 20 minutes to two hours. However, he denied using muscle relaxants currently, and reported working two jobs, with his second job as a bartender at his wife's restaurant.

The Veteran reported functional limitations at the December 2011 examination including inability to lift more than 40 to 50 pounds, having to use a side mirror in his car due to neck stiffness, inability to run, and swimming overhand causing pain. He also reported inability to scuba dive due to the weight of the tanks. 

The December 2011 examiner provided the following range of motion readings: flexion zero to 40 degrees with painful motion observed at 40 degrees, extension zero to 40 degrees with painful motion observed at 40 degrees, right lateral flexion to 40 degrees with painful motion observed at 35 degrees, left lateral flexion to 35 degrees with painful motion observed at 30 degrees, right lateral rotation to 75 degrees with no observed painful motion, and left lateral rotation to 70 degrees with painful motion observed at 70 degrees. The examiner found that repetitive motion was limited to ranges up to where painful motion was noted to have been observed (as noted, such as at 35 degrees in right lateral flexion). Otherwise, with right lateral rotation, repetitive motion was still to 75 degrees. The examiner further assessed that with repetitive use the Veteran had less movement of the neck than normal and weakened movement. While guarding or muscle spasm was present, this did not result in abnormal gait or spinal contour. There was also no pain or tenderness to palpation. There was no muscle atrophy observed, and while there was slight reduced strength in all observed functions of the left upper extremity, no reduced strength was found in the right upper extremity. The examiner also found some pain and neuropathy to be present in the left upper extremity but not the right. Sensory functioning was intact for both upper extremities. Non-extremity neuropathy, such as bowel or bladder dysfunction, was not present. The Veteran also did not use an assistive device for movement including ambulation.

The December 2011 examiner reviewed a January 2012 MRI showing no significant changes from a year prior, but also observing an unknown lesion at C3-C4 with associated severe left lateral recess stenosis at that level. The Board will not hazard to further develop the case prior to adjudication to ascertain whether disability due to any lesion that might be present would be distinguishable from disability due to the Veteran's service-connected cervical spondylosis. Rather, the Board will instead consider current symptoms of cervical pathology as a whole as reflective of non-distinguishable disability, and hence part and parcel of service-connected cervical spondylosis. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).

The objective findings of the December 2011 VA examiner are thus reflective of some pain and some limitation of motion of the cervical spine, but with motion of the spine not shown to be greatly impacted by pain as demonstrated by the limited reduction in range of motion to the initial observed painless motion range upon repetitive motions. Some weakened movement as noted upon the examination reflect increased disability as reflected, pursuant to DeLuca, in the assigned disability rating. While pathology as shown including upon MRI and with testing is consistent with demonstrated limitation of motion and expressed pain at endpoints of (painless or limited pain) motion, such pathology or observed functioning does not inform of greater disability than is reflected by the 20 percent assigned as equivalent, including based on DeLuca factors including of pain and pain on motion and weakened movement, equivalent to cervical range of motion in flexion limited to between 15 and 30 degrees, for application of the current rating code, or equivalent to moderate limitation of the cervical spine under the prior rating code. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); Diagnostic Code 5235-5243 (2011). 
Additional significant pathology of intervertebral disc syndrome is not shown which is not reflected in the pathology recognized as equivalent moderate limitation of motion of the cervical spine, or to limitation of motion in flexion to between 15 and 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2003); Diagnostic Codes 5235-5243 (2011). 

The Veteran's complaints at the December 2011 examination are still reflective of symptoms encompassed by disability equivalent to limitation of motion of the cervical spine in flexion to between 15 and 30 degrees, including based on DeLuca factors of pain and pain on use, loss of strength, and loss of endurance. The Veteran's complaints of some clicking or radiating pain to the left shoulder with use are not reported to be equated to significant limitation in functioning, with the limitations complained-of by the Veteran, reflecting such limitations as reflect limited ability only insofar as he is impaired in extreme functioning rather than ordinary or everyday functioning. Lifting more than 40 to 50 pounds, or scuba diving carrying heavy air tanks, or running, or overhead swimming, which activities he focused on as impaired or prevented due to his cervical pathology, are not activities required of ordinary or everyday functioning. Hence, his dwelling on these limitations rather than more everyday limitations reflects the absence of significant impairment in ordinary or everyday functioning associated with his cervical spondylosis. 

The Veteran's mention also of impairment causing difficulty with prolonged driving, prolonged flying, and exacerbation with some weather changes, are considered as reflected in the DeLuca limitations which are in turn reflected in the equivalent limitation of motion found of between 15 and 30 degrees flexion of the cervical spine. Similarly, under the prior code, including based on DeLuca factors, the Board finds that the reported symptoms at the December 2011 examination equate to moderate and not severe limitation of motion of the cervical spine. 

The Board finds that the reported headaches with prolonged computer use, to the extent they may be attributable to cervical spine pathology, do not equate to higher or additional compensable disability. The Board notes in this regard that migraine headaches which are not characteristically prostrating are not compensable, and the Veteran's reported headaches are not reported as being of such severity. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

While the Veteran has reported at this most recent examination in December 2011 the presence of significant (5/10 severity) chronic pain and flare-ups two to three times weekly of quite severe (8/10 severity) pain, the Board finds these reports inconsistent with the Veteran's own characterization of the pain not during flare-ups as pressure or tightness. Mere pressure or tightness, in the Board's estimation, is not in the nature of 5/10 severity pain, since pain is not even included among the descriptors. The Board believes in this regard that a 1 or 2 severity is more reasonable for rating of mere pressure or stiffness. Extending this overestimation of pain severity on the part of the Veteran to his characterization of flare-ups, the Board believes that actual level of intensity of the Veteran's flare-ups are more likely in the nature of 5/10 severity, and hence bothersome yet tolerable due to their limited duration. This is in keeping with the examiner's observation that the Veteran does not make use of medications including muscle relaxants or nerve blocks, or indeed anything stronger than Tylenol, for treatment of his cervical pathology, even while the record reflects that the Veteran was treated for his left shoulder pain in February 2004 with multiple localized injections, and while a prior treating practitioners recommended taking Aleve or Motrin as needed for pain. The Board thus considers the severity of the Veteran's reported pain to be most likely exaggerated, with objective findings as well as the Veteran's own self-reports of his limitations of functioning and medication taken to ameliorate cervical symptoms tending to impeach the credibility of these pain severity reports. Caluza. Likely reasons for such exaggerations are those most common in rating circumstances, when a claimant is called upon to fascilely address pain levels on a 1 to 10 scale with no check to limit the temptation to over-report such pain. Thus, such credibility factors as bias, self-interest, and desire for monetary gain come into play, whether consciously or subconsciously, to inflate the reported level of pain beyond that actually or generally experienced, and beyond that consistent with either reported limitations of function or reported courses of treatment, as is most likely the case here. Id. 

In all the above discussion, even where not explicitly noted, the Board has duly considered both the objective medical evidence and subjective evidence inclusive of the Veteran's lay assertions. In so doing, the Board has recognized that the Veteran is competent to address his symptoms of pain and other experienced pathology and associated limitation of functioning, and is competent to address his perception of impairment due to his service-connected cervical spondylosis including on these bases. Jandreau. He is also competent to address what he had been told by treating practitioners. Buchanan; Davidson. The Board has also found the Veteran generally credible in his assertions as to his symptoms and reported history, without evidence of record tending to impeach that credibility, with the notable exception of the reported severity of cervical pain at the Veteran's December 2011 VA examination for compensation purposes, with such assessed exaggerations found to be significantly impeached, as discussed supra. Caluza. That said, while the Veteran has claimed entitlement to higher disability ratings than those assigned, he has generally not asserted symptomatology (except the just noted substantially impeached December 2011 pain assertions) or disability or impairment in functional use as would reflect that his cervical spondylosis warrants a higher or additional disability ratings than those already assigned for cervical spondylosis, including based on staged ratings. (Fenderson.) 

Thus, based on a careful weighing of all the evidence of record, with due consideration of the relative credibility of the Veteran's subjective assertions at different times over that rating period, as discussed infra, and with general acceptance of the credibility of the treating and examining physicians and clinicians (in the absence of evidence weighing against such credibility), the Board finds that the evidence preponderates against a higher disability rating being warranted for the Veteran's cervical spondylosis than the 10 percent assigned prior to July 30, 2003, and than the 20 percent assigned beginning July 30, 2003, under current and prior rating codes, as applicable and as already discussed. 

The Board finds that the preponderance of the evidence is against entitlement to a separate disability rating for right upper extremity radiculopathy prior to the December 16, 2011, date of assignment of that separate rating, with disabling radiculopathy not reflected in prior medical findings or assertions by the Veteran. The Board also finds that staged ratings are not warranted in this case, with the disability ratings already assigned for the Veteran's cervical spondylosis reflecting the highest disability rating warranted over any intervals within the appeal period, beginning from the effective date of service connection for cervical spondylosis. Fenderson v. West, 12 Vet. App 119 (1999).


ORDER

For the initial rating period between July 1, 2002, and July 29, 2003, a higher evaluation for cervical spondylosis than the 10 percent assigned is denied. 

For the initial rating period beginning July 30, 2003, a higher evaluation for cervical spondylosis than the 20 percent assigned is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


